DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The RCE filed on 1/31/2022 has been entered. Claims 5-6 are still pending in this Office action.

Double Patenting

            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,965,354. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim.
Application claim recites the claimed elements “generating first modulated symbols s1 and second modulated symbols s2 of at least two contents by encoding and mapping the at least two contents” while the Patent claim recites the claimed elements “encode multiplexed data to generate modulated symbols, at least two contents being multiplexed in the multiplexed data; divide the modulated symbols into first modulated symbols s1 and second modulated symbols s2”. Although the claimed elements of the application claim are wording different than those of Patent claim, both have similar  scope.
Similarly, application claim recites the claimed elements “generating first OFDM symbols based on the first transmission symbols z1 and first control symbols, the first control symbols including first control information to be used in demodulation” while the Patent claim recites the claimed elements “generate first orthogonal frequency division multiplexing (OFDM) symbols in which the first transmission symbols z1 and first control symbols are arranged, the first control symbols including first control information to be used in demodulation”. Although the claimed elements of the application claim are wording different than those of Patent claim, both have similar scope.
Similarly, application claim recites the claimed elements “generating second OFDM symbols based on the second transmission symbols z2 and second control symbols, the second control symbols including second control information to be used in demodulation” while the Patent claim recites the claimed elements “generate second OFDM symbols in which the second transmission symbols z2 and second control symbols are arranged, the second control symbols including second control information to be used in demodulation”. Although the claimed elements of the application claim are wording different than those of Patent claim, both have similar scope.
Similarly, application claim recites the claimed elements “transmitting, at a same frequency band and time, the first OFDM symbols and the second OFDM symbols from a first antenna and a second antenna, respectively after the pilot symbols are inserted” while the Patent claim recites the claimed elements “… transmit, at a same frequency band and time, the first OFDM symbols and the second OFDM symbols from a first antenna and a second antenna, respectively in a state where the pilot symbols are inserted into the first OFDM symbols and the second OFDM symbols”. Although the claimed elements of the application claim are wording different than those of Patent claim, both have similar scope.
Because application claim is directed to a transmission method including steps that can be performed by the transmission device of Patent claim, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Application claim defines an invention that is merely an obvious variation of the invention of the Patent claim. The motivation for the modification is that Patent claim is directed to an apparatus including elements that can perform all the steps recited in the application claim. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,965,354. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Application claim differs from the Patent claim in that application claim recites “the first modulated symbols s1 and the second modulated symbols s2 having been generated by encoding and mapping at least two contents” while Patent claim recites “demodulate the first transmission symbols z1 and the second transmission symbols z2 … multiplexed data in which at least two contents are multiplexed”. Because Patent claim 1 recites the step of encoding multiplexed data to generate modulated symbols, at least two contents being multiplexed in the multiplexed data; divide the modulated symbols into first modulated symbols s1 and second modulated symbols s2, therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that “multiplexed data in which at least two contents are multiplexed” are generated by the claimed “the first modulated symbols s1 and the second modulated symbols s2 having been generated by encoding and mapping at least two contents”, as recited in the application claim, and the results are multiplexed to generate multiplexed data. The motivation for the modification is that Patent claim 1 states the steps to generate multiplexed data with two multiplexed contents including “the first modulated symbols s1 and the second modulated symbols s2 having been generated by encoding and mapping at least two contents”.
The claimed elements of “the first transmission symbols z1 and the first control symbols from the first OFDM symbols” and “the second transmission symbols z2 and the second control symbols from the second OFDM symbols” correspond to the elements “first transmission symbols z1 and first control symbols being arranged in the first OFDM symbols” and “second transmission symbols z1 and second control symbols being arranged in the second OFDM symbols” as recited in the Patent claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631